UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


MIGUEL TORRES, S.A.,                   
                Plaintiff-Appellant,
                 v.
CANTINE MEZZACORONA, S.C.A.R.L.;                No. 99-1935
PRESTIGE WINE IMPORTS
CORPORATION,
              Defendants-Appellees.
                                       
           Appeal from the United States District Court
        for the Eastern District of Virginia, at Alexandria.
              Claude M. Hilton, Chief District Judge.
                         (CA-98-115-A)

                         Argued: April 6, 2000

                      Decided: September 24, 2004

    Before WIDENER, TRAXLER, and KING, Circuit Judges.



Vacated and remanded by unpublished per curiam opinion. Judge
Widener wrote a concurring and dissenting opinion.


                              COUNSEL

ARGUED: Cynthia Clarke Weber, SUGHRUE, MION, ZINN,
MACPEAK & SEAS, P.L.L.C., Washington, D.C., for Appellant.
Tom Michael Schaumberg, ADDUCI, MASTRIANI & SCHAUM-
BERG, L.L.P., Washington, D.C., for Appellees. ON BRIEF: Bar-
bara A. Murphy, Gregory C. Anthes, Alfred M. Haas, ADDUCI,
2              MIGUEL TORRES v. CANTINE MEZZACORONA
MASTRIANI & SCHAUMBERG, L.L.P., Washington, D.C.; John
Charles Thomas, Stephen P. Demm, HUNTON & WILLIAMS, Rich-
mond, Virginia, for Appellees.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Appellant Miguel Torres, S.A. ("Torres") is a Spanish wine maker
that has sold wine in the United States under the trademarks CORO-
NAS and GRAN CORONAS for over 30 years. In 1985, Torres
obtained a certificate of federal registration for each mark. The
CORONAS mark consists of the word "Coronas" in stylized lettering
below a logo that features three crowns in its design. The GRAN
CORONAS is registered in stylized form without a superimposed
logo.

   In 1987, appellee Cantine Mezzacorona, S.C.A.R.L. ("Cantine"),
an Italian wine producer, began selling its wine in the United States
under the mark Mezzacorona. In 1992, Cantine applied for registra-
tion of its Mezzacorona mark, which featured stylized lettering of the
word Mezzacorona incorporated into a simple design.

   The parties stipulated to a great many facts in this case. The word
"corona" means crown in both the Spanish and Italian languages. The
words "gran" and "mezza" are size designations. "Gran" means grand
or large in Spanish and Italian; "mezza" means half in Italian.

   The parties have similar chains-of-distribution for their wines. Tor-
res sells its CORONAS and GRAN CORONAS wines to Paterno
Imports Limited, its importer in the United States. Paterno, in turn,
sells the wines to regional distributors that distribute the wines to
local restaurants and retail wine vendors. Cantine distributes its Mez-
               MIGUEL TORRES v. CANTINE MEZZACORONA                   3
zacorona wines in the United States through Prestige Wine Imports
Corporation, which sells to regional distributors who, in turn, sell to
local restaurants and retail wine vendors. Torres does not advertise its
CORONAS or GRAN CORONAS wines through print media. Can-
tine, by contrast, has paid to advertise Mezzacorona wines in maga-
zines such as The Wine Spectator and The Wine Enthusiast.
Otherwise, the parties employ identical methods of product promo-
tion, including wine tastings, trade shows, and point-of-sale product
information.

   In 1992, Cantine applied for registration of the Mezzacorona mark
in stylized form for use with its wines. Initially, the United States
Patent and Trademark Office ("PTO") refused registration on the
grounds that Cantine’s proposed mark was "likely to be confused"
with the CORONAS and GRAN CORONAS marks previously regis-
tered by Torres. J.A. 1577. Cantine, however, successfully sought
reconsideration of the PTO’s initial decision by suggesting that
"crown" or "corona" is commonly used in connection with wines for
purposes of International Class 33 registrations. Accordingly, the
PTO issued a notice of publication that the mark Mezzacorona was
entitled to registration.

   Torres, which is engaged with Cantine in trademark disputes out-
side of the United States, filed an opposition based on its prior use
and registration of the CORONAS and GRAN CORONAS marks.
After receiving briefs and holding an opposition hearing, the Trade-
mark Trial and Appeal Board (TTAB) concluded that "the use of
[Cantine’s] mark is likely to cause confusion, mistake or deception"
and that the mark thus was not entitled to registration. J.A. 29. The
TTAB’s analysis focused on two considerations — "the similarity of
the goods and the similarity of the marks." J.A. 26. The TTAB
explained that "[i]n Board proceedings, ‘the question of likelihood of
confusion must be determined based on an analysis of the mark as
applied to the goods and/or services recited in applicant’s application
vis-a-vis the goods and/or services recited in opposer’s registration,
rather than what the evidence shows the goods and/or services to be.’"
J.A. 26-27 (quoting Canadian Imperial Bank v. Wells Fargo Bank,
811 F.2d 1490 (Fed. Cir. 1987)). Moreover, the TTAB "presume[s]
that [the goods at issue] travel in the same channels of trade and that
they are purchased by the same end users" if the application itself
4                 MIGUEL TORRES v. CANTINE MEZZACORONA
does not distinguish the goods from those associated with the senior
registered mark. J.A. 27. Focusing on the "visual appearance, pronun-
ciation and connotation" of the opposing marks and the fact that the
opposing marks were to be used in the sale of wine, the TTAB agreed
with Torres that Cantine’s Mezzacorona mark was not entitled to reg-
istration. J.A. 29.

  Cantine then sought review of the TTAB decision in the United
States Court of Appeals for the Federal Circuit. See 15 U.S.C. § 1071(a).1
Concluding that none of the TTAB’s factual findings regarding the
similarity of the marks or the accompanying goods were clearly erro-
neous, the Federal Circuit held that the TTAB decision was correct:

        We cannot find fault with the Board’s factual determinations
        that the mark Cantine sought to register was similar in phys-
        ical appearance, sound, and meaning to the marks registered
        to Torres, whether the marks are considered as applied for
        or registered, or as actually used. . . . We conclude, there-
        fore, that the Board’s decision to grant the opposition and
        deny Cantine’s registration because its mark was confus-
        ingly similar to two previously-registered marks was correct
        as a matter of law.

Cantine Mezzacorona v. Torres, No. 97-1339, at 5-6 (Fed. Cir. Dec.
17, 1997) (unpublished).

   Although Cantine was unable to secure registration of the Mezza-
corona mark, it continued to sell its wine varieties under the mark.
Accordingly, in January 1998, Torres brought this trademark infringe-
ment action under the Lanham Act. See 15 U.S.C. § 1114. Torres also
alleged unfair competition, see 15 U.S.C. § 1125, and common law
trademark infringement and unfair competition under Virginia law. In
    1
    Cantine also had the option of seeking direct review of the administra-
tive decision by filing an action in district court, where the aggrieved
party can introduce additional evidence and raise additional claims. See
15 U.S.C. § 1071(b). The district court’s decision is subject to review in
the appropriate federal appellate court. Cantine, however, did not elect
this option.
               MIGUEL TORRES v. CANTINE MEZZACORONA                    5
addition to damages, Torres sought injunctive relief and attorney’s
fees.

   In March 1998, Torres moved for summary judgment based on a
collateral estoppel theory, arguing that Cantine was bound by the
administrative decision upheld by the Federal Circuit that the Mezza-
corona mark was not registrable because it was likely to cause confu-
sion with the CORONAS and GRAN CORONAS marks. In an order
dated April 16, 1998, the district court denied the motion for two rea-
sons. First, one of the defendants in the infringement action, Prestige
Wine Imports, was not a party to the proceedings before the TTAB.
Second, the district court concluded that "the issue for which [Torres]
seeks preclusive effect is not identical to the issue actually decided in
the prior adjudication." J.A. 48. The district court explained that "[i]n
infringement actions, instead of focusing on the trademarks as they
appear in the registration or proposed registration, the issue is whether
the actual use of the trademarks is likely to cause confusion." J.A. 49.
The district court did not believe that the TTAB or the Federal Circuit
undertook the type of "meaningful analysis of the marks in their entire
marketplace context" that would entitle the administrative findings to
preclusive effect in a trademark infringement action. J.A. 51.

   Subsequently, the parties filed cross motions for summary judg-
ment. The district court concluded that "there is no likelihood of con-
fusion between Plaintiff’s and Defendants’ marks, and that summary
judgment in favor of the Defendants is appropriate." J.A. 1937. In so
ruling, the district court applied the multi-factor test followed in this
circuit:

    To ascertain the likelihood of confusion between two trade-
    marks, we consider . . . (1) the distinctiveness of the senior
    mark; (2) the similarity of the two marks; (3) the similarity
    of the goods and services that the marks identify; (4) the
    similarity of the facilities employed by the parties to transact
    their business; (5) the similarity of the advertising used by
    the parties; (6) the defendant’s intent in adopting the same
    or similar mark; and (7) actual confusion.

Sara Lee Corp. v. Kayser-Roth Corp., 81 F.3d 455, 463 (4th Cir.
1996) (quoting Pizzeria Uno Corp. v. Temple, 747 F.2d 1522, 1527
6              MIGUEL TORRES v. CANTINE MEZZACORONA
(4th Cir. 1984)). The district court considered the record before it in
light of each of these factors, as well as a few additional factors that
we have found to be appropriate in a trademark infringement analysis.2
Although the district court thoroughly considered the evidence before
it under most of the relevant factors, its analysis was deficient in one
respect. In considering the "similarity of the two marks" factor, the
district court apparently did not consider the factual findings of the
TTAB.

   We cannot agree with Torres, however, that the TTAB’s findings
are presumptively correct or entitled to some sort of deference, as
they might be if the district court were actually reviewing the TTAB’s
findings pursuant to an action under 15 U.S.C. § 1071(b).3 As the dis-
trict court ably pointed out in rejecting Torres’s collateral estoppel
argument, the "likelihood of confusion" analysis employed in a TTAB
proceeding is different than the "likelihood of confusion" analysis
employed in a full-blown infringement action. See Levy v. Kosher
Overseers Ass’n of America, Inc., 104 F.3d 38, 41 (2d Cir. 1997). The
key to whether any controlling effect is due in an infringement action
is whether "the TTAB or the Federal Circuit . . . have taken into
account, in a meaningful way, the context of the marketplace." Id. at
42. Here, the TTAB considered facts relevant only to a portion of the
full multi-factor infringement analysis.

   Nonetheless, a district court cannot altogether omit consideration
of the TTAB’s factual determinations that are relevant to a given fac-
tor in the infringement analysis. At the very least, such findings
should be considered "powerful evidence" of the presence (or lack
thereof) of one or more of the factors that must be considered in an
infringement action. Cf. America Online, Inc. v. AT & T Corp., 243
F.3d 812, 817 (4th Cir. 2001) (internal quotation marks omitted).
    2
     The district court recognized that the following factors are sometimes
relevant: "the quality of the defendant’s products"; "the sophistication of
consumers"; "the proximity of the products as they are actually sold";
and "the probability that the senior mark owner will . . . enter[ ] the
defendant’s market." J.A. 1919.
   3
     Indeed, Torres has not appealed the district court’s April 16, 1998,
order rejecting its argument that the findings of the TTAB are entitled to
preclusive effect. Thus, we could not address its argument in any event.
               MIGUEL TORRES v. CANTINE MEZZACORONA                   7
Although the TTAB’s analysis of whether Cantine’s mark was "likely
to cause confusion" was not sufficient to settle the infringement ques-
tion, it engaged in more than a cursory analysis with respect to
whether the marks were visually similar or similar in terms of pronun-
ciation. Given the agency expertise of the TTAB, these findings are
evidence that is entitled to "due respect" from the district court, see
Pizzeria Uno, 747 F.2d at 1528 (internal quotation marks omitted), in
its analysis of the "similarity of the two marks" factor. "Due respect"
obligates the district court to give explicit and meaningful consider-
ation to the bases underlying the TTAB’s conclusion that the two
marks were similar visually and in terms of pronunciation, and to the
impact of these conclusions upon the district court’s analysis of one
or more of the nonexclusive factors set forth in Sara Lee. Because the
matter was before the district court on summary judgment, we are
constrained to return the matter for consideration of whether the
TTAB findings of fact are sufficient to create an issue of material fact
that would preclude summary judgment.

   By contrast, the TTAB’s factual findings that the goods to which
the marks were affixed were "identical" and "traveled in the same
channels of trade" and "purchased by the same end users" were based
simply on the fact that Cantine’s application set forth no limitation
that would distinguish the goods. Because these findings are not
grounded in evidence of actual use that is fundamental in infringe-
ment litigation, the district court was not obligated to accord them any
special weight.

   Thus, we vacate the decision of the district court and remand for
further proceedings in light of this opinion.

                                        VACATED AND REMANDED

WIDENER, Circuit Judge, concurring and dissenting:

   I concur in the vacation of the judgment of the district court and
in the remand.

  However, I respectfully dissent as to the action which the district
court should take on remand. I would require the district court to give
8             MIGUEL TORRES v. CANTINE MEZZACORONA
presumptive validity to the findings of the Patent and Trademark
Office which have survived both administrative review and review by
the Federal Circuit.